Citation Nr: 1452733	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the reduction of the disability rating from 100 percent to 20 percent for prostate cancer, effective February 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix.

The Board has reviewed the Veteran's claims file and the records maintained in the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing system.  The VVA and VBMS records are either duplicative of the evidence contained in the paper file or irrelevant to the issue on appeal.  

The Veteran has raised the issue of entitlement to an increased rating for residuals of prostate cancer.  See August 2012 VA Form 9.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for development.


FINDINGS OF FACT

1.  In September 2010, the RO notified the Veteran of a proposal to reduce the disability evaluation for his service-connected prostate cancer from 100 percent to 20 percent.
 
2.  In a November 2010 rating decision, the RO reduced the Veteran's disability rating for prostate cancer to 20 percent; at the time of the effective date of the reduction, February 1, 2011, prostate cancer had been rated as 100 percent disabling since May 21, 2009, a period of less than five years.

3.  Medical evidence of record shows that the Veteran underwent radical radioactive seed implantation for prostate cancer in January 2008, and that this is the date of cessation of treatment.  The evidence of record indicates that the Veteran's prostate cancer has neither recurred nor metastasized.

4.  The Veteran's residuals of prostate cancer, at their worst, are manifested by daytime frequency of no more than every hour and nocturia no more than four times per night; there is no leakage, albuminaria, edema, definite increase in kidney function, or hypertension showing diastolic pressure of 130 or more, and this improvement is occurred under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the rating for prostate cancer from 100 percent to 20 percent, effective February 1, 2011, was proper and the criteria for restoration of the 100 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The VCAA is not applicable where the law governing the matter in question provides such provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

The RO sent the Veteran a notice letter in September 2010.  This correspondence informed him of the proposal to reduce the rating assigned for residuals of prostate cancer from 100 percent to 20 percent.  The RO attached a copy of the September 2010 rating decision that made the proposal.  The Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  This letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The Veteran did not request a hearing.  The November 2010 rating decision on appeal reduced the evaluation for the Veteran's service-connected prostate cancer from 100 percent to 20 percent, effective February 1, 2011.  The Board finds that VA has complied with the notice procedures of 38 C.F.R. § 3.105(e).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues decided on appeal have been met.

VA also has a duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records and VA treatment records have been obtained; relevant private treatment records have not been identified.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination was conducted in July 2010.  The Board finds that the VA examination obtained in this case is thorough and adequate even though the July 2010 VA examiner did not draw prostate-specific antigen (PSA) levels.  Instead, diagnostic testing results were obtained from the Veteran's private treatment records.  The examination was predicated on an interview with the Veteran regarding his post-seed implantation symptoms as well as a physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Rating Reduction from 100 Percent to 20 Percent

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the Veteran's 100 percent disability evaluation for his prostate cancer, were awarded effective May 21, 2009, and was reduced effective February 1, 2011, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.  A single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Historically, the Veteran was granted service connection for prostate cancer in an October 2009 rating decision.  He was assigned a 100 percent rating effective from May 21, 2009.  Notably, the Veteran's treatment records document biopsy findings of prostate cancer in October 2007.  In the October 2009 rating decision, the RO stated, "Since there is a likelihood of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination."  The Veteran underwent radioactive seed implantation in January 2008 and additional VA examinations in June 2009 and July 2010; his disability rating was reduced in the November 2010 rating decision on appeal.

The Veteran's prostate cancer has been rated under Diagnostic Code 7528.  Active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.

When there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  The criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.

In evaluating renal dysfunction, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  

As noted above, the Veteran's treatment records document that his prostate cancer was treated with radioactive seed implantation in January 2008.  The Veteran had no subsequent surgery, hormone therapy, chemotherapy, or radiation therapy.  He was not prescribed any medication for prostate cancer.  

An April 2008 private treatment record notes a PSA level of 2.4, which was noted to be within the normal range for the Veteran's age and race.  A March 2009 private treatment record notes a PSA level of 2.0.  The Veteran reported frequency of every two hours and nocturia of once per night.  

The Veteran was afforded a VA examination in June 2009.  The Veteran reported taking Flomax, but still had complained of nocturia one time at night, but not every night, and daytime frequency of every two hours.  He reported that the Flomax helped his previously weak urinary stream.  He denied dysuria, hesitancy, recurrent urinary tract infections, renal colic, renal dysfunction and acute nephritis.  The Veteran was afforded another VA examination in July 2010.  The Veteran reported frequency and urgency of urination, as well as weak stream.  Specifically, he reported nocturia of two to three times per night and daytime frequency of every hour, which he attributed to drinking too much coffee.  He had no history of kidney disease or urinary incontinence.  Examination revealed that the prostate was slightly enlarged.  The examiner noted that there was no spread or metastases of the prostate cancer and opined that the decreasing PSA levels suggested inactivity. 

A December 2010 follow-up private treatment record notes the Veteran's complaints of voiding every two to three hours, nocturia once per night and mildly reduced stream.  PSA level was 0.7.  A December 2011 follow-up private treatment record notes the Veteran's complaints of daytime frequency of every one to two hours and nocturia once per night.  A weak urine stream was mildly reduced, with some intermittency and hesitancy.  PSA level was 0.2.  

Based on a thorough review of the record, the Board concludes that the reduction in the assigned disability rating for the Veteran's residuals of prostate cancer from 100 percent to 20 percent, effective February 1, 2011, was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 100 percent rating is appropriate.

The preponderance of the evidence establishes that the reduction from the previously assigned 100 percent rating for the Veteran's prostate cancer was warranted.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  The record establishes that the Veteran was last treated for prostate cancer in January 2008, and there has been no local recurrent or metastasis of prostate cancer since the Veteran underwent this treatment with seed implantation.  Moreover, private treatment records dated from 2008 to 2011 all note that the Veteran's PSA levels have been less than 2.5 and decreasing, with no indication of reoccurrence.

The cessation of treatment and lack of recurrence of the Veteran's prostate cancer constitutes clear and objective medical evidence of an improvement in the Veteran's disability level for prostate cancer, as his disability rating was based entirely on the presence of prostate cancer.  Moreover, his continued low (and still decreasing) PSA levels indicate that his improvement is reasonably certain to continue under the ordinary conditions of life.  See Brown, 5 Vet. App. at 420-21.  As the evidence indicates the reduction was appropriate under both the rating schedule and the law governing rating reductions generally, the Board finds the reduction was proper.

The Board acknowledges the Veteran's complaints of urinary frequency, as noted above.  However, as noted above, the evidence does not show daytime voiding interval of less than one hour, or; awakening to void five or more times per night so as to warrant a 40 percent rating for frequency.  Moreover, the evidence does not show (and the Veteran did not complain of) any renal dysfunction, leakage, or catheterization for obstructed voiding, so rating under these symptoms is not for application.  Therefore, the reduction from 100 percent to 20 percent for the Veteran's prostate cancer was proper.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for restoration, that doctrine is not applicable in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The reduction of the disability rating from 100 percent to 20 percent for prostate cancer, effective February 1, 2011, was proper and the appeal is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


